(Por la corte, a propuesta del
Juez Asociado Sr. Wolf.)
, .N.o considerando que la radicación de una petición de certiorari ante esta corte y su negativa, constituya un caso dentro del significado dado a esa palabra en las leyes fede-rales que autorizan las apelaciones a la Corte de Circuito de Apelaciones de los Estados Unidos, Luce & Co. v. Registrar of Property of Guayama, 20 Fed. (2d) 115, y consi-derando que no bay sentencia final en este caso, según esas .palabras son usadas en las aludidas leyes, no ha lugar a la apelación solicitada.